Citation Nr: 1317543	
Decision Date: 05/29/13    Archive Date: 06/06/13

DOCKET NO.  10-20 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

What rating is warranted for posttraumatic stress disorder (PTSD) for the period since February 23, 2012?


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel

INTRODUCTION

The Veteran served on active duty from January to May 1973, and from February 1975 to August 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

In a March 2010 rating decision service connection for posttraumatic stress disorder was granted and an initial 30 percent rating was assigned, effective March 18, 2008.  The Veteran perfected an appeal.

In December 2010, the Veteran and his friend testified at a Board video hearing before the undersigned.  A transcript of the hearing has been associated with the claims file.

In August 2011, the Board denied entitlement to a higher initial rating for PTSD for the period from March 18, 2008 to June 30, 2010.  The Board remanded the Veteran's remaining issues for further development.  While on remand, the RO granted a 50 percent rating for the Veteran's PTSD, effective February 23, 2012.  In November 2012, the Board remanded the issue for further development.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

In August 2011, the Board remanded this issue so that the RO could arrange for the Veteran to undergo a VA examination.  In conjunction with the examination, the RO was instructed to provide the examiner with the claims file for review.  

As the Board noted in November 2012, in a February 2012 examination report, the examiner indicated that he reviewed the record, and found "no treatment records since [the previous February 2010 VA examination] in his claims file."  A review of Virtual VA, however, revealed hundreds of pages of treatment records that had been associated with the Veteran's electronic file since 2010.  Many of these records were pertinent to the claim of entitlement to an increased initial rating for PTSD.  Because the examiner either did not review, or was not afforded access to Virtual VA, the February 2012 VA examination was deemed inadequate; and in November 2012, the claim was remanded for the examiner to review the records.  The RO was instructed to obtain and associate with the file VA treatment records since February 23, 2012.  Thereafter, the RO was to provide the February 2012 VA examiner access to both the Veteran's entire claims file and Virtual VA for review and an addendum opinion.  

An addendum opinion was issued in February 2013.  The VA examiner, however, stated that he had no access to Virtual VA in order to determine if the records were relevant.  In March 2013, the VA examiner issued another addendum opinion.  While the VA examiner again related that the Veteran's claims file was reviewed, as noted by the representative, the examiner did not indicate whether he reviewed Virtual VA records.  

The Court has held that a remand by the Board confers upon a claimant, as a matter of law, the right to compliance with remand orders.  Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  There continues, however, to be no indication in the record that the VA examiner actually considered Virtual VA records in his addendum.  Hence, further development remains required.

The Board takes this opportunity to note that the examiner also did not state that he reviewed any records on the VA's Compensation and Pension Records Interchange system (CAPRI).  The AMC must note, however, that the Board is remanding for the examiner to consider records located on Virtual VA.  While the Virtual VA and CAPRI systems can include identical records, those data bases are always not identical.  Hence, an examiner's consideration of CAPRI will not satisfy the terms of this remand.  The examiner must consider the records located on Virtual VA.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1. The psychologist who conducted the February 2012 examination, and issued the February 2013 and March 2013 addendum opinions must be afforded access to and must review the Veteran's claims file, his Virtual VA file, and a copy of this remand.  The examiner must specifically acknowledge his review of those files.  After that review the psychologist must provide an addendum opinion addressing whether any of the findings from his VA examination and addendum reports have changed in light of his review, to include his opinion regarding the Veteran's ability to maintain gainful employment and personal relationships due to posttraumatic stress disorder.  A fully reasoned rationale must be provided for any opinion offered.  If the psychologist determines that examination is warranted, the RO should arrange for the Veteran to undergo a VA psychiatric examination.

2. Thereafter, the RO must review the evidence and ensure that the foregoing development actions, as well as any other development that may be in order, have been conducted and completed in full.  This includes reviewing the addendum report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the RO must implement corrective procedures at once.

3. Following any other indicated development, the RO must readjudicate the appealed issue.  If the appeal remains denied, the Veteran and his representative should be provided a Supplemental Statement of the Case which includes clear reasoning for any denial.  They should then be afforded an applicable time to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

